Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2, 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: claim 1 is directed to statuary category.
Step 2A prong one: The claim recites data encryption and decryption, performing operation with modulo operation, nonlinear function is not applied.
The limitation of data encryption and decryption, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or mathematical calculations.  That is, other than reciting “using a neural network”, nothing in the claim element precludes the step from practically being performed in the mind. The encryption and decryption are recited in high level without any specifics such that one can encrypt/decrypt data by adding a constant value to encrypt and subtracting the same value decrypt. 
Similarly, the limitation of performing operation with modulo operation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or mathematical calculations.  That is, other than reciting “using a neural network”, nothing in the claim element precludes the step from practically being performed in the mind with/without pen and paper. Performing operation with modulo operation are recited in 
Furthermore, when nonlinear function is not applied, it reduce the complexity of mathematical calculation to e.g. linear function.   Such operation can also practice in the mind or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processing apparatus, using a neural network model, an input unit, a processor.  The input step is insignificant extra-solution activity. The processor and a neural network model is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or using a neural network model to perform encryption/decryption amounts to no more than mere instructions to apply the exception using a generic computer component. The addition element of input unit is mere data gathering that is recited at a high level of generality.  Furthermore, and as disclosed in the specification, the use of neural network for encryption/decryption (with inherently include receiving an input) is well known in the art (See [0001]-[0008]). Mere 

Claim 2 recites additional step of setting pre-learned value.  Again, setting/transmitting pre-learned/trained value/model, as disclosed in the specification, is well known in the art (See [0004]). As such, the claim is also not patent eligible.

Claims 7-8 are drawn to claim 1 and is rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dowlin et al (“CryptoNets: Applying Neural Networks to Encrypted Data with High Throughput and Accuracy” 2016)
Claim 7. A processing method executed by a processor to control a processing apparatus, the processing method comprising: 
the process executed by the processor including: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein the neural network model has a processing layer that executes a process of generating second encryption data from a plurality of pieces of first encryption data input from a previous stage and outputting the second encryption data (See e.g. abstract on applying NN to make encrypted prediction), 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

the second encryption data providing, by being decrypted, a processing result obtained by performing operations with modulo operation with respect to plurality of pieces of plain text data corresponding to the plurality of pieces of first encryption data (See e.g. abstract on  decrypting the encrypted predictions, section 2 on applying modulo operations), 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

the neural network model being configured such that a nonlinear function is not applied to the second encryption data in a posterior stage of the processing layer (See e.g. section 2 on using polynomial activation functions and section 3 that polynomial modulus breaks into linear components.).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Claims 1 and 8 is drawn to claim 7 and is rejected for the same reasons.



2. The processing apparatus according to claim 1, wherein the predetermined process is a predetermined inference process, and pre-learned setting values are set to the neural network model (See e.g. section 1 on previously trained model (i.e. the model is set with pre-learned  values)).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowlin et al (“CryptoNets: Applying Neural Networks to Encrypted Data with High Throughput and Accuracy” 2016) in view of Al-nima et al (“Data encryption Using Backpropagation Neural Network 2009) 
3. While Dowlin disclose training neural network, Dowlin fails to disclose the details.
However, Al-nima disclose neural network training (thereby in the same field of endeavor) and also disclose processing apparatus according to claim 2, wherein the setting values are values input from a learning apparatus including: a processor configured to execute a process including: learning setting values of a learning target neural network model on the basis of learning data using the learning target neural network model; and a learning result storage unit configured to store the setting values of the learning target neural network model learned by the processor, wherein the processor is configured to execute a process including: when forward propagation is executed, using, as the learning target neural network model, a neural network model which has a first processing layer that executes operations with modulo operation with respect to plain text data input from a previous stage and which is configured such that a nonlinear function is not applied to an operation result of the first processing layer in a posterior stage of the first processing layer; and when backward propagation is executed to update the setting values of the learning target neural network model, using, as the learning target neural network model, a neural network model including, instead of the first processing 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale



It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify neural network training of Dowlin to incorporate training of Al-nima.
Given the fact that standard backpropagation neural network is trained as disclosed in Al-nima, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 4 is drawn to claim 3 and is rejected for the same reasons.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowlin et al (“CryptoNets: Applying Neural Networks to Encrypted Data with High Throughput and Accuracy” 2016) in view of Al-nima et al (“Data encryption Using Backpropagation Neural Network 2009) and further in view of Telem et al (“A Simple and Robust Gray Image Encryption Scheme Using Chaotic Logistic Map and Artificial Neural Network” 2014).
5-6. Neither Dowlin nor Al-nima disclose a differentiable approximate function.
However, Telem disclose neural network encryption and training (thereby in the same field of endeavor) and also disclose “the learning apparatus according to claim 4, wherein the processor further configured to execute a process including: when backward propagation is executed, using, as the activation function of the activation function layer, a differentiable approximate function approximated to any one of a waveform which increases continuously and decreases discontinuously at some values only, and a waveform which decreases continuously and increases discontinuously at some values only, wherein the approximate function is a hyperbolic function.”

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify neural network training of Dowlin to incorporate training of Telem.
Given the fact that hyperbolic tangent function is well known in the art for neural network one having ordinary skill in the art would have been motivated to make this obvious modification. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al (“Crypt-CNN(II): Crytographically Evaluate Non-linear Convolutional Neural Network” Oct 2017) disclose Crypt CNN, homomorphic encryption.  See e.g. Fig. 1 and abstract.
Xie et al (“CRYPTO-NETS: NEURAL NETWORKS OVER ENCRYPTED DATA” 2014) disclose neural networks, homomorphic encryption.  See e.g. Fig. 1 and abstract

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127